AFFIRM; Opinion Filed July 18, 2022




                                    S  In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-21-00905-CV

                            RICK PAGE, Appellant
                                    V.
                          JOHN BAKEWELL, Appellee

                On Appeal from the 101st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. DC-21-04329

                        MEMORANDUM OPINION
                   Before Justices Schenck, Osborne, and Smith
                           Opinion by Justice Schenck
      In this accelerated, interlocutory appeal, Rick Page appeals the trial court’s

denial of his motion to dismiss pursuant to the Texas Citizens Participation Act

(TCPA). See TEX. CIV. PRAC. & REM. CODE ANN. §§ 27.001–.011. In three issues,

Page argues appellee John Bakewell’s claim for defamation per se (1) is not

exempted from the TCPA, (2) is based on or is in response to Page’s right of free

speech or right to petition, and (3) must be dismissed because Page established an

affirmative defense of absolute privilege as a matter of law. While we agree with

Page’s contention that the TCPA applies, he has not shown he is entitled to dismissal.
We accordingly affirm. Because all dispositive issues are settled in law, we issue

this memorandum opinion. See TEX. R. APP. P. 47.2(a), 47.4.

                                              BACKGROUND

        On April 7, 2021, Bakewell filed suit against Page, alleging Page had

assaulted him in a restaurant, causing him physical harm, and that after he filed a

criminal complaint against Page, Page “retaliated by filing an affidavit in

[Bakewell’s] pending family court matter.” According to the petition, Page has

accused Bakewell of hiring hit men to “take care of” Bakewell’s ex-wife’s fiancé

and alleged Bakewell had admitted to that felony. See TEX. PENAL CODE ANN.

§ 19.03(a)(3) (criminalizing employment of another to commit murder for

remuneration). The petition further alleged “[t]hose untrue, defaming, [libelous] and

slanderous statements have been conveyed via written and verbal communications

to numerous persons.” Bakewell asserts that these statements accuse him of criminal

conduct and thus amount to defamation per se, entitling him to recovery of presumed

damages.1

        After answering with general denials and affirmative defenses, Page moved

to dismiss Bakewell’s claim for defamation per se pursuant to the TCPA. Bakewell




    1
      Defamation per se refers to statements that are so obviously harmful that general damages may be
presumed. See Mohamed v. Ctr. for Sec. Policy, 554 S.W.3d 767, 777 (Tex. App.—Dallas 2018, pet.
denied) (citing In re Lipsky, 460 S.W.3d 579, 593 (Tex. 2015)). The law presumes certain categories of
statements are defamatory per se, including statements that (1) unambiguously charge a crime, dishonesty,
fraud, rascality, or general depravity or (2) are falsehoods that injure one in his office, business, profession,
or occupation. See id.
                                                     –2–
responded2 to the motion, alleging his claims for assault, negligence per se, and

defamation per se involve bodily injury and are thus exempted from TCPA

coverage. See CIV. PRAC. & REM. § 27.010(a)(3). The trial court conducted a

hearing on Page’s motion to dismiss, but did not rule on the motion within thirty

days, thus denying the motion by operation of law. See CIV. PRAC. & REM. § 27.008.

This accelerated, interlocutory appeal followed. See id.

                           THE TCPA AND STANDARD OF REVIEW

        Chapter 27 of the Texas Civil Practice and Remedies Code is an “anti-SLAPP

statute,” meaning that the legislature enacted it to curb “strategic lawsuits against

public participation.” Am. Heritage Capital, LP v. Gonzalez, 436 S.W.3d 865, 868

(Tex. App.—Dallas 2014, no pet.). Its main feature is a motion-to-dismiss procedure

that allows defendants at an early stage to seek dismissal, attorney’s fees, and

sanctions for the filing of a meritless suit in response to a defendant’s proper exercise

of a protected right. Equine Holdings, LLC v. Jacoby, No. 05-19-00758-CV, 2020

WL 2079183, at *6 (Tex. App.—Dallas Apr. 30, 2020, pet. denied) (mem. op.).

        A Chapter 27 movant bears the initial burden of showing by a preponderance

of the evidence “that the legal action is based on or is in response to the party’s

exercise of the right of free speech, the right to petition, or the right of association.”


    2
      Bakewell’s response included allegations as to the relationship between himself and Page, as well as
a possible explanation for Page’s alleged assault on Bakewell. According to Bakewell, Page is a friend of
the fiancé of Bakewell’s ex-wife, Page is also involved in divorce proceedings, and Page’s physical assault
on Bakewell was due to his belief that Bakewell had spoken negatively of Page to Page’s soon to be ex-
wife.
                                                   –3–
See CIV. PRAC. & REM. § 27.005(b); see also Brenner v. Centurion Logistics LLC ex

rel. Centurion Pecos Terminal LLC, No. 05-20-00308-CV, 2020 WL 7332847, at

*3 (Tex. App.—Dallas Dec. 14, 2020, pet. denied) (mem. op.) (holding amendments

to TCPA do not change burden of “preponderance of the evidence” established by

Hersh v. Tatum, 526 S.W.3d 462, 467 (Tex. 2017)). If the movant carries his or her

initial burden, the nonmovant must then establish “by clear and specific evidence a

prima facie case for each essential element of the claim in question.” See CIV. PRAC.

& REM. § 27.005(c). Notwithstanding the nonmovant’s proof of a prima facie case,

however, the court shall dismiss a legal action against the movant if the movant

establishes as a matter of law a valid defense to the nonmovant’s claim. Id.

§ 27.005(d).

      Section 27.010(c) exempts “a legal action seeking recovery for bodily injury”

from the application of the TCPA. Id. § 27.010(c). The nonmovant bears the burden

of proving a statutory exemption. See Kirkstall Rd. Enters., Inc. v. Jones, 523

S.W.3d 251, 253 (Tex. App.—Dallas 2017, no pet.) (citing Tervita, LLC v.

Sutterfield, 482 S.W.3d 280, 282 (Tex. App.—Dallas 2015, pet. denied)).

      We review de novo the trial court’s determinations that the parties met or

failed to meet their respective burdens under section 27.005. See CIV. PRAC. & REM.

§ 27.005 (b), (c); see also Brenner, 2020 WL 7332847, at *3 (holding amendments

to TCPA do not change de novo appellate standard of review). In conducting this

review, we consider, in the light most favorable to the nonmovant, the pleadings and

                                        –4–
any supporting and opposing affidavits and other evidence stating the facts on which

the claim or defense is based. See Fishman v. C.O.D. Capital Corp., No. 05-16-

00581-CV, 2017 WL 3033314, at *5 (Tex. App.—Dallas July 18, 2017, no pet.)

(mem. op.); see also CIV. PRAC. & REM. § 27.006(a). However, the plaintiffs’

pleadings are generally “the best and all-sufficient evidence of the nature of the

action.” Hersh, 526 S.W.3d at 467.

                                           DISCUSSION

I.       Bakewell’s Claim for Defamation Per Se Is Not Exempted from the TCPA

         In his first issue, Page argues his motion should not have been denied on the

basis that Bakewell’s claim for defamation per se was exempted from the TCPA.3

In his response to Page’s motion, Bakewell alleged his claims for assault, negligence

per se, and defamation per se involve bodily injury and are thus exempted from

TCPA coverage. See CIV. PRAC. & REM. § 27.010(a)(3). As the nonmovant,

Bakewell bears the burden of proving the statutory exemption. See Kirkstall, 523

S.W.3d at 253.

         The TCPA exempts from coverage a legal action seeking recovery for bodily

injury, wrongful death, or survival or to statements made regarding that legal action.

See CIV. PRAC. & REM. § 27.010(a)(3). Bakewell’s petition alleges Page assaulted



     3
      As discussed in this Court’s recent opinion of Temple v. Cortez Law Firm, No. 05-21-00367-CV,
2022 WL 1955755, at *6 (Tex. App.—Dallas June 3, 2022, no pet. h.), nothing in the TCPA or the supreme
court’s opinion in Castlemen v. Internet Money Ltd., 546 S.W.3d 684 (Tex. 2018) (per curiam), preclude
our consideration of an exemption before addressing a TCPA movant’s step-one burden to show the TCPA
applies.
                                                –5–
him and did so in violation of the penal code such that his actions were negligent per

se and asserts that Page’s actions caused Bakewell injury and physical harm.

Bakewell’s petition also asserts a claim for defamation per se related to Page’s

alleged statements accusing Bakewell of having hired hit men to harm his ex-wife’s

fiancé and to admitting to that felony.

      Page’s motion seeks to dismiss only the defamation per se claim, not the

assault and battery or negligence per se claims. See United Dev. Funding, L.P. v.

Megatel Homes III, LLC, No. 05-19-00647-CV, 2020 WL 2781801, at *3 (Tex.

App.—Dallas May 29, 2020, pet. denied) (mem. op.) (“legal action” under TCPA

“can consist of an entire lawsuit or a subsidiary part”) (citing Creative Oil & Gas,

LLC v. Lona Hills Ranch, LLC, 591 S.W.3d 127, 131 (Tex. 2019)). To the extent

Bakewell argues the defamation per se claim is exempt, we do not agree because his

petition makes it clear the injury he alleges is to his reputation and business, not

bodily injury. See Hersh, 526 S.W.3d at 467 (plaintiff’s pleadings generally “the

best and all-sufficient evidence of the nature of the action”).

      Bakewell argues the entirety of his case against Page relates to the events of

Page’s alleged assault on Bakewell, including recovery for not just the bodily injury

but also for damages Bakewell sustained from Page’s allegedly false statements

about the attack and his statements discrediting Bakewell.

      Bakewell relies on this Court’s opinion in Kirkstall and an opinion from the

Austin Court of Appeals to assert his defamation per se claim is exempt from the

                                          –6–
TCPA. In Kirkstall, this Court concluded that because the plaintiff’s claim sought

to recover for bodily injuries that he claimed to have sustained as a result of the

defendant’s negligence, the claim was exempted pursuant to the plain language of

the TCPA. See Kirkstall, 523 S.W.3d at 252–53. In Superior HealthPlan, Inc. v.

Badawo, the appellate court held the bodily-injury exemption applied to a claim for

medical negligence “if that claim seeks recovery for bodily injury.” See Superior

HealthPlan, Inc. v. Badawo, No. 03-18-00691-CV, 2019 WL 3721327, at *4 (Tex.

App.—Austin Aug. 8, 2019, no pet.) (mem. op.).

      We conclude those cases are distinguishable from the current case. In both

cases, the causes of action sought recovery for bodily injury. Here, Bakewell seeks

recovery for bodily injuries he claims he sustained due to Page’s assault and

negligence per se, but his claim for defamation per se seeks no such relief for

physical harm or bodily injury. Thus, we cannot conclude his claim for defamation

per se is a legal action seeking recovery for bodily injury. See CIV. PRAC. & REM.

§ 27.010(a)(3).

      The TCPA also exempts from its application statements regarding a legal

action seeking recovery for bodily injury.      See id.   The statements Bakewell

complains of in his petition are that “John Bakewell had hired two men to have

[Bakewell’s ex-wife’s] fiancé . . . ‘taken care of,’” that Bakewell “admitted to

committing a felony by putting a hit on [Bakewell’s ex-wife’s] fiancé,” and that Page

denied assaulting Bakewell as Bakewell alleges in his petition. These statements

                                        –7–
relate to the alleged conduct underlying Bakewell’s claims for assault and

negligence, both of which seek recovery for bodily injury. However, the language

of the statute is as follows: “This chapter does not apply to . . . a legal action seeking

recovery for bodily injury . . . or to statements made regarding that legal action.”

See id. Thus, the statute exempts statements regarding the “legal action,” not the

alleged underlying conduct. This interpretation is consistent with our prior opinion

in Kirkstall in which we previously noted that our primary objective when construing

statutes is to give effect to the Legislature’s intent and that the plain meaning of the

text is generally the best expression of that intent. See Kirkstall, 523 S.W.3d at 253

(citing Tex. Lottery Comm’n v. First State Bank of DeQueen, 325 S.W.3d 628, 635

(Tex. 2010)); but see Temple v. Cortez Law Firm, No. 05-21-00367-CV, 2022 WL

1955755, at *7 (Tex. App.—Dallas June 3, 2022, no pet. h.) (holding as exempt

statements regarding law firm’s alleged misconduct that “occurred during and only

because of” legal action for bodily injury).

      We sustain Page’s first issue.

II.   Bakewell’s Claim of Defamation Per Se Is Based On or In Response to
      His Right of Free Speech

      In his second issue, Page argues Bakewell’s claim of defamation per se is

based on or is in response to his right of free speech or right to petition. Page urges,

and we agree, that Bakewell’s claim is a “legal action” within the definition of the

TCPA. See CIV. PRAC. & REM. § 27.001(6). The exercise of the right of free speech

means a communication made in connection with a matter of public concern. See
                                   –8–
id. § 27.001(3). The definition of the exercise of the right to petition similarly

requires a communication. See id. § 27.001(4). A “communication” includes the

making of or submitting of a statement or document in any form or medium,

including oral, visual, written, audiovisual, or electronic. See id. § 27.001(1).

      Bakewell’s petition alleges that in response to his filing criminal charges

against Page, Page “retaliated by filing an affidavit in [Bakewell’s] pending family

court matter, in which he alleged that [Bakewell] ‘had hired two men to have

[Bakewell’s ex-wife’s fiancé] “taken care of” . . . [had] admitted to committing a

felony by putting a hit on [Bakewell’s ex-wife’s fiancé].’” Bakewell’s petition

further alleges, “Those untrue, defaming, liable, and slanderous statements have

been conveyed via written and verbal communications to numerous persons.” Also,

Bakewell complains of Page’s testimony denying the alleged assault and more

broadly states, “[Page] has, and continues, to publicly disparage [Bakewell], and is

even willing to commit perjury in order to further his vendetta against [Bakewell].”

Construing the petition in favor of Bakewell as the nonmovant, we conclude the

foregoing describe “communications.” See id.

      The TCPA defines a “matter of public concern” to include “a matter of

political, social, or other interest to the community; or a subject of concern to the

public.”   See id. § 27.001(7).      Public matters include, among other things,

“commission of crime, prosecutions resulting from it, and judicial proceedings

arising from the prosecutions.” See Brady v. Klentzman, 515 S.W.3d 878, 884 (Tex.

                                         –9–
2017) (citing Cox Broad. Corp. v. Cohn, 420 U.S. 469, 492 (1975)). And, as this

Court has recently held, TCPA case law is clear that criminal acts are matters of

public concern. See Beard v. McGregor Bancshares, Inc., No. 05-21-00478-CV,

2022 WL 1076176, at *6 (Tex. App.—Dallas Apr. 11, 2022, pet. filed) (mem. op.)

(citing Miller v. Schupp, No. 02-21-00107-CV, 2022 WL 60606, at *2 (Tex. App.—

Fort Worth Jan. 6, 2022, no pet.) (mem. op.) (statements regarding assaults were

matters of public concern); CBS Stations Grp. of Tex., LLC v. Burns, No. 05-21-

00042-CV, 2021 WL 4398031, at *3 (Tex. App.—Dallas Sept. 27, 2021, no pet.)

(mem. op.) (news broadcast involving robbery, high-speed chase, and arrest of

suspect were matters of public concern); Duncan v. Acius Grp., LP, No. 05-18-

01432, 2019 WL 4392507, at *4 (Tex. App.—Dallas Sept. 13, 2019, no pet.) (mem.

op.) (accusing someone of abusing/killing animals was matter of public concern)).

      While the general allegations of “public disparagement” are not specific

enough to conclude were made in connection with a matter of public concern, we

conclude the allegations that Bakewell engaged in and admitted to engaging in

criminal activity are communications made in connection with a matter of public

concern. See Beard, 2022 WL 1076176, at *6; see also PENAL § 19.03(a)(3)

(criminalizing employment of another to commit murder for remuneration).

Accordingly, we conclude those allegations are exercises of Page’s right to free

speech.



                                      –10–
          Finally, we conclude Bakewell’s claim for defamation per se is based on and

is in response to Page’s exercise of his right to free speech, as the petition itself seeks

to recover for those alleged communications as “defaming . . . and slanderous

statements.” See Hersh, 526 S.W.3d at 467. Thus, we sustain Page’s second issue

without addressing whether Bakewell’s claim for defamation per se is based on or

related to Page’s exercise of his right to petition. See TEX. R. APP. P. 47.1.

III.      Page Did Not Establish an Affirmative Defense as a Matter of Law

          In his third issue, Page argues that, presuming Bakewell establishes a prima

facie case of defamation per se,4 he established as a matter of law the affirmative

defense of privilege, both absolute and qualified, such that the trial court erred by

not dismissing Bakewell’s claim for defamation per se. See CIV. PRAC. & REM.

§ 27.005(d).5 Page argues his statements were privileged and thus not actionable

because Bakewell’s petition alleges they were “testimony in [Bakewell’s] divorce

case that is absolutely privileged.” Page argues alternatively that even if not

absolutely privileged, his statements should be entitled to qualified privilege because

they were made to the trial judge and anyone else present in Bakewell’s divorce case.

See Landry’s, Inc. v. Animal Legal Defense Fund, 631 S.W.3d 40, 46 (Tex. 2021)

(“The judicial-proceedings privilege is straightforward: ‘Communications in the due



    4
        Page presumes Bakewell established a prima facie case for the purpose of his third issue.
    5
     As noted above, notwithstanding the nonmovant’s proof of a prima facie case, the court shall dismiss
a legal action against the movant if the movant establishes as a matter of law a valid defense to the
nonmovant’s claim. Id. § 27.005(d).
                                                    –11–
course of a judicial proceeding will not serve as the basis of a civil action for libel

or slander, regardless of the negligence or malice with which they are made.’”)

(quoting James v. Brown, 637 S.W.2d 914, 916 (Tex. 1982)).

      However, in addition to the affidavit and courtroom testimony Bakewell

describes in his petition, he also asserts the alleged “defaming . . . and slanderous

statements have been conveyed via written and verbal communications to numerous

persons.” In the portion of the petition seeking a temporary injunction against Page,

Bakewell asserts Page “has chosen to disseminate the allegations to third parties in

order to damage [Bakewell’s] name and reputation and defame him.” Thus, even

assuming, without deciding, Page established as a matter of law that the alleged

statements made in Bakewell’s divorce case were privileged, he has not established

as a matter of law that all of the allegedly defamatory statements were made in the

course of judicial proceedings and thus privileged. See Moldovan v. Polito, No. 05-

15-01052-CV, 2016 WL 4131890, at *7 (Tex. App.—Dallas Aug. 2, 2016, no pet.)

(mem. op.) (quoting RESTATEMENT (SECOND)         OF   TORTS § 578 (1977) (“one who

repeats or otherwise republishes defamatory matter is subject to liability as if he had

originally published it”)).

      Accordingly, we overrule Page’s third issue.

      As noted above, Page does not challenge the whether Bakewell met his burden

as the nonmovant to establish each and every essential element of his claim of

defamation per se. Whether this Court may presume Bakewell did so and thus affirm

                                        –12–
the trial court’s dismissal order is a question we need not decide because we

conclude the record adequately establishes Bakewell did meet that burden. A cause

of action for defamation requires (1) the publication of a false statement of fact to a

third party, (2) that was defamatory concerning the plaintiff, (3) with the requisite

degree of fault, and (4) damages. See Mohamed v. Ctr. for Sec. Policy, 554 S.W.3d

767, 774 (Tex. App.—Dallas 2018, pet. denied) (citing In re Lipsky, 460 S.W.3d

579, 593 (Tex. 2015)). And, as previously noted, defamation per se refers to

statements, including those that unambiguously charge a crime, that are so obviously

harmful that general damages may be presumed. See id. at 777 (citing In re Lipsky,

460 S.W.3d at 596).

      Bakewell’s petition alleges that in response to his filing criminal charges

against Page, Page “retaliated by filing an affidavit in [Bakewell’s] pending family

court matter, in which he alleged that [Bakewell] ‘had hired two men to have

[Bakewell’s ex-wife’s fiancé] “taken care of” . . . [had] admitted to committing a

felony by putting a hit on [Bakewell’s ex-wife’s fiancé].’” Bakewell’s petition

further alleges, “Those untrue, defaming, liable, and slanderous statements have

been conveyed via written and verbal communications to numerous persons.”

Bakewell’s petition is supported by his declaration in which he attests to the above

assertions. We conclude Bakewell met his burden as the nonmovant to establish a

prima facie case of defamation per se.



                                         –13–
                                CONCLUSION

     We affirm the trial court’s order denying Page’s motion to dismiss pursuant

to the TCPA.




                                        /David J. Schenck/
                                        DAVID J. SCHENCK
                                        JUSTICE

210905F.P05




                                    –14–
                                    S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                   JUDGMENT

RICK PAGE, Appellant                           On Appeal from the 101st Judicial
                                               District Court, Dallas County, Texas
No. 05-21-00905-CV           V.                Trial Court Cause No. DC-21-04329.
                                               Opinion delivered by Justice
JOHN BAKEWELL, Appellee                        Schenck. Justices Osborne and Smith
                                               participating.

       In accordance with this Court’s opinion of this date, the judgment of the trial
court is AFFIRMED.

      It is ORDERED that appellee JOHN BAKEWELL recover his costs of this
appeal from appellant RICK PAGE.


Judgment entered this 18th day of July 2022.




                                        –15–